Dreyfus Select Managers Small Cap Value Fund ProspectusApril 1, 2013As RevisedMay 8, Class Ticker A DMVAX C DMECX I DMVIX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 7 Management 9 Shareholder Guide Choosing a Share Class 12 Buying and Selling Shares 15 General Policies 17 Distributions and Taxes 18 Services for Fund Investors 19 Financial Highlights 21 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks capital appreciation. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section beginning on page 12 of the Prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section beginning on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases(as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load)(as a percentage of lower of purchase or sale price) none* 1.00 none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management fees .90 .90 .90 Distribution (Rule 12b-1) fees none .75 none Other expenses (including shareholder services fees) .50 .50 .09 Total annual fund operating expenses** 1.40 2.15 .99 Fee waiver and/or expense reimbursement (.10) (.10) - Total annual fund operating expenses(after fee waiver and/or expense reimbursement) 1.30 2.05 .99 * Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year.** The Dreyfus Corporation has contractually agreed, until at least April 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees and extraordinary expenses) exceed 1.05%. ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $700 $983 $1,288 $2,150 Class C $308 $663 $1,145 $2,475 Class I $101 $315 $547 $1,213 You would pay the following expenses if you did not redeem your shares:1 1 Year 3 Years 5 Years 10 Years Class A $700 $983 $1,288 $2,150 Class C $208 $663 $1,145 $2,475 Class I $101 $315 $547 $1,213 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 74.74% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of small cap companies. The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Russell 2000®Value Index. Because the fund may continue to hold a security whose market capitalization increases or decreases, a substantial portion of the fund's holdings can have market capitalizations outside the range of the
